Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff, the defendant in error, who files no brief in this court, brought suit against the defendant, here the plaintiff in error, to recover damages claimed to have been suffered by him by reason of the failure of the defendant to deliver a telegram sent by the plaintiff from Philadelphia to his agent at his Chicago office. A jury was waived and on a trial before the court a finding was entered for the plaintiff for $141.92, and a judgment rendered therefor. The plaintiff’s business was that of securing laborers for railroad companies and he was called a labor agent. The evidence conclusively shows that the plaintiff sent a telegram by the defendant and it was not delivered, as alleged by him, and that he was damaged thereby. The plaintiff claimed, as one of the elements of damages, that he had an order from the Northern Pacific Railroad Co. to furnish it as many laborers as he could get to go to North Dakota to work for said company. Not being able to get men in Chicago, he went to Philadelphia to try and secure them. While there he arranged by telephone with parties at Pitts-burg to send men from Pittsburg to Chicago, and it was in reference to meeting these men and securing them for the said Railroad Company that he wired his agent at his Chicago office. The plaintiff’s agent at Chicago, not receiving the said telegram, because of defendant’s negligence, did not meet the said men the plaintiff claims arrived at Chicago from Pittsburg, and he thereby lost the sum of three dollars for each of the said men so secured, and the court so found. There is no evidence in this record that any men left Pittsburg or arrived in Chicago, as claimed by the plaintiff, except the testimony of the plaintiff, who was in Philadelphia at the time. He insisted, however, that he knew his statements in relation thereto were true because he was so told. This testimony was manifestly incompetent and furnished no basis upon which the court could properly assess damages. The ¡judgment is reversed and the cause remanded. Reversed and remanded.